Exhibit 10.142

 

EXECUTION COPY

 

AMENDMENT NUMBER 3 TO SECOND AMENDED AND RESTATED SECURITY
AGREEMENT

 

(FIARC)

 

THIS AMENDMENT NUMBER 3 TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT, dated
as of December 10, 2007 (this “Amendment”), is entered into by and among FIRST
INVESTORS AUTO RECEIVABLES CORPORATION, a Delaware corporation (the “Debtor”),
FIRST INVESTORS FINANCIAL SERVICES, INC., a Texas corporation (“FIFS” or
“Seller”), FIRST INVESTORS SERVICING CORPORATION, a Delaware corporation (“FISC”
or the “Servicer”), VARIABLE FUNDING CAPITAL COMPANY LLC, a Delaware limited
liability company, (“VFCC”), WACHOVIA CAPITAL MARKETS, LLC, a Delaware
corporation (successor in interest to Wachovia Securities, Inc., f/k/a First
Union Securities, Inc.) (“Wachovia” or the “Administrative Agent”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, f/k/a Wells Fargo Bank Minnesota, National
Association (“Wells Fargo”). Capitalized terms used and not otherwise defined
herein are used as defined in the Security Agreement (as defined below).

 

WHEREAS, the parties hereto entered into that certain Second Amended and
Restated Security Agreement, dated as of March 16, 2006 (as amended,
supplemented or restated to the date hereof, the “Security Agreement”);

 

WHEREAS, the parties hereto desire to amend the Security Agreement in certain
respects as provided herein;

 

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 


SECTION 1.    AMENDMENTS. EFFECTIVE AS OF THE EFFECTIVE DATE (AS DEFINED BELOW),
THE SECURITY AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)      THE DEFINITION OF “FACILITY LIMIT” IN SECTION 1.1 OF THE SECURITY
AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


“FACILITY LIMIT:  $350,000,000.”


 


(B)      THE DEFINITION OF “ADJUSTED LIBOR RATE” IN SECTION 1.1 OF THE SECURITY
AGREEMENT IS HEREBY AMENDED BY DELETING “0.30%” FROM CLAUSE (Y) OF THE
DEFINITION AND REPLACING IT WITH “0.75%”.


 


SECTION 2.    LIMITED WAIVER; FORBEARANCE; RESERVATION OF RIGHTS.

 

(a)      Limited Waiver. Pursuant to Section 6.1(aa) of the Agreement, a
Termination Event shall occur if Fist Investors Financial Services Group, Inc.’s
(“FIFSG”) EBITDA Coverage Ratio, measured on a rolling six-month basis as of the
end of each fiscal quarter of

 

1

--------------------------------------------------------------------------------


 

FIFSG, falls below 1.3 to 1. The Debtor, the Seller and the Servicer hereby
inform the Administrative Agent of the breach of FIFSG’s six-month rolling
average EBITDA Coverage Ratio test for the fiscal quarter ended October 31, 2007
(the ”EBITDA Coverage Ratio Event”). The Debtor, the Seller and the Servicer
hereby request that the Administrative Agent waive the Termination Event
occurring as a result of such EBITDA Coverage Ratio Event. Subject to the
following, the Administrative Agent hereby waives such Termination Event.

 


(B)      FORBEARANCE. IN RELIANCE UPON THE REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE DEBOTOR CONTAINED IN THIS AMENDMENT AND ANY DOCUMENTS OR
INSTRUMENTS EXECUTED IN CONNECTION HEREWITH, THE ADMINISTRATIVE AGENT AGREES TO
FORBEAR FROM EXERCISING ITS RIGHTS AND REMEDIES UNDER THE SECURITY AGREEMENT OR
APPLICABLE LAW IN RESPECT OF OR ARISING OUT OF THE EBITDA RATIO COVERAGE EVENTS,
SUBJECT TO THE CONDITIONS CONTAINED IN SECTION 2(A) ABOVE.


 


(C)      RESERVATION OF RIGHTS. OTHER THAN AS PROVIDED IN SECTION 2(A) ABOVE,
THE ADMINISTRATIVE AGENT HAS NOT WAIVED, IS NOT BY THIS AMENDMENT WAIVING, AND
HAS NO INTENTION OF WAIVING, ANY OTHER TERMINATION EVENT WHICH MAY BE CONTINUING
ON THE DATE HEREOF (WHETHER THE SAME OR SIMILAR TO THE EBITDA COVERAGE RATIO
EVENTS OR OTHERWISE) AND, OTHER THAN AS PROVIDED IN SECTION 2(B), THE
ADMINISTRATIVE AGENT HAS NOT AGREED TO FORBEAR WITH RESPECT TO ANY OF ITS RIGHTS
OR REMEDIES CONCERNING ANY TERMINATION EVENT WHICH MAY HAVE OCCURRED OR IS
CONTINUING AS OF THE DATE HEREOF OR WHICH MAY OCCUR AFTER THE DATE HEREOF. THE
ADMINISTRATIVE AGENT RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO EXERCISE ANY
OR ALL OF ITS RIGHTS AND REMEDIES UNDER THE SECURITY AGREEMENT AS A RESULT OF
ANY OTHER TERMINATION EVENT (OTHER THAN AS DESCRIBED HEREIN) WHICH MAY BE
CONTINUING ON THE DATE HEREOF OR ANY TERMINATION EVENT WHICH MAY OCCUR AFTER THE
DATE HEREOF, AND THE ADMINISTRATIVE AGENT HAS NOT WAIVED ANY OF SUCH RIGHTS OR
REMEDIES, AND NOTHING IN THIS AMENDMENT, AND NO DELAY ON ITS PART IN EXERCISING
ANY SUCH RIGHTS OR REMEDIES, SHOULD, OR SHALL, BE CONSTRUED AS A WAIVER OF ANY
SUCH RIGHTS OR REMEDIES.


 


SECTION 3.    REPRESENTATIONS AND WARRANTIES. UPON THE EFFECTIVENESS OF THIS
AMENDMENT, (I) THE DEBTOR HEREBY REAFFIRMS ALL REPRESENTATIONS AND WARRANTIES
MADE BY IT IN THE SECURITY AGREEMENT AND AGREES THAT ALL SUCH REPRESENTATIONS
AND WARRANTIES SHALL BE DEEMED TO HAVE BEEN REMADE AS OF THE EFFECTIVE DATE (AS
DEFINED BELOW) OF THIS AMENDMENT AND (II) THE DEBTOR HEREBY REPRESENTS AND
WARRANTS THAT NO TERMINATION EVENT, WIND-DOWN EVENT OR AMORTIZATION EVENT SHALL
HAVE OCCURRED AND BE CONTINUING (OTHER THAN THE TERMINATION EVENT WAIVED
HEREBY).


 


SECTION 4.    EFFECTIVE DATE. THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE
DATE (THE “EFFECTIVE DATE”) ON WHICH THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COUNTERPARTS OF THIS AMENDMENT EXECUTED BY A DULY AUTHORIZED OFFICER OF
EACH PARTY HERETO AND THE DEBTOR SHALL HAVE TAKEN SUCH OTHER ACTION, INCLUDING
DELIVERY OF APPROVALS, CONSENTS, OPINIONS, DOCUMENTS, FEES AND INSTRUMENTS, AS
THE COMPANY AND THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


SECTION 5.    MISCELLANEOUS.


 


(A)      REFERENCES IN THE SECURITY AGREEMENT. UPON THE EFFECTIVENESS OF THIS
AMENDMENT, EACH REFERENCE IN THE SECURITY AGREEMENT TO “THIS AGREEMENT”,
“HEREUNDER”, “HEREOF”, “HEREIN”, OR WORDS OF LIKE IMPORT SHALL MEAN AND BE A
REFERENCE TO THE SECURITY AGREEMENT AS AMENDED HEREBY, AND EACH REFERENCE TO THE
SECURITY AGREEMENT IN ANY OTHER

 

2

--------------------------------------------------------------------------------


 


TRANSACTION DOCUMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT, EXECUTED
AND/OR DELIVERED IN CONNECTION WITH ANY TRANSACTION DOCUMENT SHALL MEAN AND BE A
REFERENCE TO THE SECURITY AGREEMENT AS AMENDED HEREBY.


 


(B)      EFFECT ON THE SECURITY AGREEMENT. EXCEPT AS SPECIFICALLY AMENDED HEREBY
AND TO THE EXTENT OF THE WAIVER SPECIFICALLY PROVIDED FOR ABOVE, THE SECURITY
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT. THIS AMENDMENT SHALL NOT
CONSTITUTE A NOVATION OF THE SECURITY AGREEMENT, BUT SHALL CONSTITUTE AN
AMENDMENT THEREOF.


 


(C)      SUCCESSORS AND ASSIGNS. THIS AMENDMENT SHALL BE BINDING UPON AND SHALL
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


(D)      COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND BY THE DIFFERENT PARTIES HERETO ON THE SAME OR SEPARATE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL INSTRUMENT BUT ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. DELIVERY OF AN
EXECUTED COUNTERPART OF A SIGNATURE PAGE BY FACSIMILE OR OTHER ELECTRONIC
TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART
OF THIS AMENDMENT.


 


(E)      HEADINGS. THE DESCRIPTIVE HEADINGS OF THE VARIOUS SECTIONS OF THIS
AMENDMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED
TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


 


(F)      AMENDMENTS. THIS AMENDMENT MAY NOT BE AMENDED OR OTHERWISE MODIFIED
EXCEPT AS PROVIDED IN THE SECURITY AGREEMENT.


 


(G)      GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH,THE LAWS OF THE STATE OF NEW YORK, OTHER THAN THE CONFLICT OF
LAW RULES THEREOF.


 

[Remainder of page left intentionally blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duty authorized, as of the date first above
written.

 

 

 

FIRST INVESTORS AUTO RECEIVABLES

 

 

CORPORATION.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

            Name:  Bennie H. Duck

 

 

 

            Title:    Vice President - Treasurer

 

 

 

 

 

 

 

 

FIRST INVESTORS FINANCIAL SERVICES, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

            Name:  Bennie H. Duck

 

 

 

            Title:    Vice President - Treasurer

 

 

 

 

 

 

 

 

FIRST INVESTORS SERVICING CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

            Name:  Bennie H. Duck

 

 

 

            Title:    Vice President - Treasurer

 

[Signatures continued on next page]

 

[Signature page to Amendment Number 3 to the Second Amended and Restated
Security Agreement for FIARC]

 

--------------------------------------------------------------------------------


 

 

 

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

            Name:

 

 

 

            Title:

 

 

 

 

 

 

 

 

VARIABLE FUNDING CAPITAL COMPANY LLC

 

 

 

 

 

By Wachovia Capital Markets, LLC

 

 

as attorney-in-fact

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

            Name:  Douglas R. Wilson, Sr.

 

 

 

            Title:    Vice President

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

(successor by merger to Wells Fargo Bank Minnesota,

 

 

National Association)

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

            Name:  Sue Dignan

 

 

 

            Title:    Assistant Vice President

 

[Signatures continued on next page]

 

[Signature page to Amendment Number 3 to the Second Amended and Restated
Security Agreement for FIARC]

 

--------------------------------------------------------------------------------


 

Agreed to as of the 10th day of December, 2007

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as liquidity agent and sole liquidity provider under the Liquidity Purchase
Agreement

 

By:

 

 

Name:

Title:

 

[End of signatures]

 

[Signature page to Amendment Number 3 to the Second Amended and Restated
Security Agreement for FIARC]

 

--------------------------------------------------------------------------------